243 P.3d 1218 (2010)
239 Or. App. 360
In the Matter of S.A.H., Alleged to be a Mentally III Person.
STATE of Oregon, Respondent,
v.
S.A.H., Appellant.
M100044; A145500.
Court of Appeals of Oregon.
Submitted November 5, 2010.
Decided December 8, 2010.
Tom Coleman filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, and Andrew M. Lavin, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and DUNCAN, Judge.
PER CURIAM.
Appellant appeals an order committing him to the Mental Health Division for a period of time not to exceed 180 days. ORS 426.130. The trial court determined that appellant is "unable to provide for basic needs and is not receiving such care as is necessary for health or safety." On appeal, we review the record to determine whether there is legally sufficient evidence to support the trial court's determination. A discussion of the facts would be of no benefit to the bench, the bar, or the public. The state concedes that the evidence in the record is legally insufficient to support the court's determination. We agree and accept the state's concession.
Reversed.